Citation Nr: 1729935	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type II with onychomycosis of all the toenails and erectile dysfunction in excess of 20 percent prior to July 11, 2011, and in excess of 40 percent disabling effective July 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a new contemporary VA examination.

The Veteran was afforded a VA examination in May 2010.  At that time, management of his diabetes required restricted diet, Metformin, Lisinopril and insulin.  No hospitalization for ketoacidosis or hypoglycemic reactions was noted.  The Veteran's toenails were noted as being thickened and discolored.  Mild onychomycosis was assessed at that time.

The Veteran's most recent VA examination was conducted in January 2013. Diabetes management at that time required restricted diet and more than one injection of insulin per day.  The Veteran's primary care provider was noted as having indicated on July 11, 2011, that he was unable to carry out any form of exercise due to poorly controlled diabetes. 

Since the August 2016 Supplemental Statement of the Case (SSOC), newly obtained treatment records indicate the Veteran was admitted to a VA hospital critical care unit with an admission diagnosis of sepsis in January 2017.  Detailed records of this care have not been obtained, and it is not clear whether the need for hospitalization included an episode of ketoacidosis, hypoglycemic reaction, or other complication of diabetes.    

In a June 2017 Informal Hearing Presentation (IHP), the Veteran's representative requested a "remand in order to provide a thorough and contemporaneous examination to ascertain current severity."  The IHP states that the last VA examination is over 53 months old.  An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.   See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Resolving all doubt in favor of the Veteran and in view of the Veteran's hospitalization, a new contemporary examination for diabetes and its complications is necessary so that the current state of the Veteran's disability can adequately be evaluated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

The most recent VA outpatient treatment records in the file are dated in March 2013, and as noted do not contain information on the nature and severity of the Veteran's January 2017 hospitalization.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from March 2013 to the present.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following actions:

1.  Request all records of VA inpatient and outpatient treatment since March 2013 and associate any records received with the electronic claims file.    

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of diabetes mellitus and complications including onychomycosis of the toenails and erectile dysfunction.  

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matters on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a new supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


